CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Daniel Ellis, of Verona, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District Ethics Committee,
IT IS ORDERED that:
*2691. Daniel Ellis of Verona, admitted to practice in this state in 1974, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. All funds, if any, presently existing in any New Jersey financial institution pursuant to R.l:21-6 including but not limited to First Union National Bank Trust Account No. 2000102420272 and First Union National Bank Business Account No. 2000007873571 and any and all such accounts at Chase Bank (Verona, New Jersey) shall be restrained from disbursement pending the further Order of this Court.
3. Daniel Ellis is hereby restrained and enjoined from practicing law during the period of suspension.
4. Daniel Ellis is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
5. Daniel Ellis shall comply with R.l:20-20, governing suspended, disbarred or resigned attorneys.